MEMORANDUM **
Mario Jimenez-Garcia and Mayóla Hernandez, and their children Jorge Jimenez-Hernandez and Mario Adolfo Jimenez-Hernandez, natives and citizens of Mexico, petition pro se for review of the denial of their motion to reopen and/or reconsider the denial of cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
The Board did not abuse its discretion in denying petitioners’ motion to reopen because they failed to submit any new or previously unavailable evidence in support of the motion. See 8 C.F.R. § 1003.2(c). The Board also acted within its discretion in denying petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the Board’s prior decision affirming the IJ’s order denying cancellation of removal. See 8 *437C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en banc).
Petitioners’ contention that the agency failed to adequately consider the issue of separation of family is not supported by the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.